Citation Nr: 0632808	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for a respiratory 
disorder, to include asthma.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) regional office (RO) in Lincoln, 
Nebraska.  The first decision on appeal is a December 2002 
rating decision that denied service connection for 
hypertension; the second is a March 2004 rating decision that 
denied service connection for asthma/respiratory condition.

The Board reviewed this matter initially in January 2006, at 
which time, it remanded the appeal to the RO for procedural 
and evidentiary issues.  A review of the record indicates 
full compliance with the remand as to the issue of 
hypertension.  Accordingly, the Board may proceed with its de 
novo review of this issue.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.


FINDING OF FACT

Hypertension is not shown in service and post-service 
treatment records show an initial diagnosis of hypertension 
in 2002; competent medical evidence shows no relationship 
exists between hypertension and service or a service-
connected disability.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service, may not be presumed to be of service onset and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the November 2002 VCAA notice letter to the veteran 
preceded the December 2002 initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  Additional VCAA notices were sent in July 
2003, January 2005, and May 2005.  The notices collectively 
comply with the four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that they (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence that VA will attempt to provide on her behalf; and 
(4) request the claimant provide any evidence in her 
possession that pertains to the claim.  The notice letters 
addressed all four elements.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case with regard to the veteran's hypertension 
service connection claim, the veteran was informed of the 
necessity of the existence of a disability and a connection 
between the veteran's service and the disability elements.  
Despite the exclusion of three elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran was previously established.  
Since the Board finds that service connection is not 
warranted for hypertension, the degree of disability and an 
effective date for service connection for hypertension are 
not issues before the Board.  In sum, the lack of notice has 
no prejudicial consequence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, to address the 
nature and etiology of hypertension.  There is sufficient 
medical evidence of record to make a decision on the claim on 
appeal decided herein.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For certain chronic disorders, such as cardiovascular-renal 
disease, including hypertension, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for disability that is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements 
and argument, medical treatises, VA records for treatment 
from 2001-2005, private medical records/reports, and VA 
compensation and pension examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or does not show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Hypertension

The veteran contends that her service-connected post-
traumatic stress disorder (PTSD) either aggravated or 
contributed in causing her currently diagnosed hypertension.  
A review of the evidence indicates that neither contention 
has been established.

Turning first to service connection on a direct or 
presumptive basis, the evidence fails to support a 
relationship between the veteran's current diagnosis of 
hypertension and her active service.  The veteran's service 
medical records are negative for any findings attributed to 
hypertension. This includes a discharge examination in 
December 1985, which reflects a normal cardiovascular system 
with a blood pressure reading of 104/70.  Establishing 
"direct" service connection for a disability not clearly 
shown in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).   While the evidence does 
reflect a current diagnosis and ongoing treatment for 
hypertension since 2002, the record fails to demonstrate a 
disease or injury sustained during service that has been 
related to the current hypertension through competent 
evidence.  It is notable that the VA examiner in June 2003, 
stated that there is a direct relationship between the 
veteran's weight and the elevation in blood pressure.  In 
that regard, the Board concludes that the examiner is 
referring to a correlation between the fluctuations in weight 
and blood pressure found post-service.  Although the examiner 
does not state this explicitly, a reasonable inference may be 
drawn that the VA examiner referred to weight gained post-
service because there is no trend in elevation of blood 
pressure above the normal limits in service.  In fact, the 
trend was downward.  Blood pressure readings were as follows:  
January 1974-132/80; June 1978- 120/84; November 1980- 
120/80, 110/70, 120/80; January 1981- 120/68; January 1982- 
104/70; January 1983- 114/60; February1984- 110/70; and 
December1985- 104/70.  It is also notable that whatever 
weight the veteran gained in service, she lost, as she 
weighed 133 pounds during her physical examinations for both 
enlistment in November 1974 and discharge in December 1985.  
By contrast, post-sevice treatment records show the veteran's 
weight was last measured in December 2005 and was 188 pounds, 
a substantial increase since her discharge from service.  A 
competent medical opinion concludes that the post-service 
weight gain is attributable to various current life events, 
not to service-connected PTSD.  There is no medical opinion 
of record that contests this.

Post-service treatment records show an occasional elevation 
of blood pressure and a diagnosis of borderline hypertension 
in the early 2000's and a diagnosis of hypertension was made 
in October 2002.  Thus, the veteran was not diagnosed with 
hypertension and treated for the disease until over 15 years 
after her discharge.  Accordingly, the evidence does not 
warrant a finding of presumptive service connection for 
hypertension.

Regarding the theory that hypertension was caused or 
aggravated by service-connected PTSD (service connection is 
in effect for PTSD, currently evaluated as 50 percent 
disabling), the record fails to demonstrate a preponderance 
of evidence to support this.  The positive evidence is 
derived from two sources: an opinion from L.M.H., Ph.D. and 
various abstracts of medical articles/treatises.  Dr. H. 
opined that it is at least as likely as not that the 
veteran's hypertension is secondary to her anxiety disorder.  
In this regard, she states that there is "ample research to 
support the connection between the condition of hypertension 
and her (the veteran's) diagnosis of PTSD."  Dr. H. also 
provides citations to two studies on PTSD.  The Board finds 
this opinion to be of very little probative value for a 
number of reasons.  First, while Dr. H. currently treats the 
veteran for PTSD, there is no indication that she has 
knowledge of the onset of the veteran's hypertension, the 
veteran's various risk factors (or lack thereof) for 
hypertension, and other pertinent medical history.  In other 
words, it is not evident that Dr. H. reviewed the veteran's 
service and post-service medical records before rendering an 
opinion.  Second, Dr. H. does not discuss any of the 
veteran's personal circumstances that lead her to conclude 
that a relationship exists between the veteran's PTSD and her 
hypertension.  Third, Dr. H. does not fully describe the 
nature of the relationship between the veteran's PTSD and her 
hypertension; e.g., is there direct causation or aggravation; 
is it a chronic worsening or a temporary exacerbation of 
symptoms.  It is also quite limiting that Dr. H. does not 
quote from or otherwise elaborate as to why the two studies 
she provides as references support her opinion.  More 
importantly, a review of the abstracts and articles regarding 
PTSD and physical ailments indicates that more research is 
needed in this area.  Clearly associations between PTSD and 
certain physical illnesses have been found, but the studies 
are inconclusive with regard to causation.  Studies also 
caution that further research is needed to determine the 
physiological effects of PTSD in women.

Finally and most importantly, the record includes a contrary 
medical opinion that is more probative.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (The Board is not free to substitute its 
own judgment for that of a medical expert).  There are two 
medical opinions that conclude that it is less likely than 
not that the service-connected PTSD caused the veteran's 
hypertension.  The first opinion referred to standard medical 
textbooks as supporting his reasoning that 95 percent of 
hypertension is considered idiopathic, that is, of unknown 
cause; and the remaining five percent is attributed to 30 
different conditions.  The opinion pointed out that post-
traumatic stress syndrome is not on the list.  He did note 
that acute anxiety is listed, but he opined that the 
likelihood of causation was less than 50 percent.  The second 
opinion noted that there is no documentation in any 
literature that hypertension is directly caused by PTSD.  The 
Board finds these opinions to be of greater probative value 
because both experts reviewed the veteran's claims file, 
which included the service medical records and latest 
treatment for PTSD and hypertension.  The Board also finds 
these opinions to be more probative than Dr. H's opinion 
because the medical abstracts and articles submitted failed 
to conclude with sufficient medical probability that PTSD has 
a causal or aggravating effect on hypertension in women.

In summary, the evidence fails to show that the veteran's 
hypertension arose during her active service or within one 
year of her discharge and the evidence does not preponderate 
to show secondary service connection or aggravation by 
service-connected PTSD.  Accordingly, the Board finds that 
service connection for hypertension is not warranted.
 

ORDER

Service connection for hypertension is denied.


REMAND

Respiratory Condition/Asthma

The veteran contends that her service-connected PTSD either 
aggravated or contributed in causing her currently diagnosed 
asthma.  While the appeal was in remand status, the RO 
received an additional statement from one of the veteran's 
treating physicians, M.S.D., M.D.  Dr. D wrote that he 
currently treats the veteran for asthma and she has anxiety 
that "negatively impacts asthma status and management."  
This statement suggests that the veteran's asthma is 
aggravated by her service-connected PTSD disability; however, 
it does not elaborate on the nature of the negative impact.  
To establish service connection by aggravation, the evidence 
must show an increase in the disability resulting from 
asthma, not just a temporary increase in symptoms.  Verdon v. 
Brown, 8 Vet. App. 529, 537 (1996); accord, Jensen v. Brown, 
19 F.3d 1413, 1416 (Fed. Cir. 1994).  While there is a VA 
examination and opinion that addresses service connection for 
asthma on a direct basis, there is no VA opinion that 
addresses aggravation.  When, as in this case, there is 
evidence of a current disability, a disease in service 
(PTSD), and an indication that the claimed disability may be 
associated with the disease, but there is not sufficient 
competent medical evidence to decide the claim, a medical 
examination or opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006).  The RO should provide 
the appellant written notification 
specific to her claim for service 
connection for a respiratory disorder, to 
include asthma.  The appellant should 
further be requested to submit all 
evidence in her possession that pertains 
to her claim.

2.  When the above evidentiary development 
has been accomplished, associate any 
additional records with the file and 
schedule the veteran for a respiratory 
examination to determine the nature and 
etiology of any respiratory disorder found 
to be present.  The claims file should be 
provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to review the 
appropriate records in the file to assist 
with providing an opinion.  Following a 
review of all of the relevant medical 
records in the claims file, obtaining a 
history from the veteran, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is requested to 
opine whether the veteran has a 
respiratory disability and whether such 
disability is the result of, or otherwise 
etiologically related to, service or an 
injury or disease that the veteran 
incurred during service.  In particular, 
please state whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is 1) of 
service onset, 2) proximately due to or 
the result of service-connected PTSD, or 
3) aggravated by the veteran's service-
connected PTSD.  The clinician should note 
that aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition, beyond its natural 
progression, versus a temporary flare-up 
of symptoms.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

3.  The appellant is advised that failure 
to report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on the 
examination addresses questions of 
symptomatology that are vital in her claim.  
38 C.F.R. § 3.655 (2006); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed above, 
is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

5.  Thereafter, the AMC should readjudicate 
the claim for service connection for a 
respiratory disorder, to include asthma.  
If the claim remains denied, the appellant 
and her representative should be furnished 
an appropriate SSOC, and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, in accordance with established 
procedures.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


